


EXHIBIT 10.42

 

Amendment to Employment Agreement

 

         This Amendment is made this 28th day of October, 2004, by and between
Interline Brands, Inc., a New Jersey Corporation (f/k/a Wilmar Industries, Inc.)
(“Company”), whose address is 801 West Bay Street, Jacksonville, Florida 32204
and James A. Spahn (“Executive”).

 

         Whereas, the Company and Executive have previously entered into an
Employment Agreement dated January 14, 2004 (the “Agreement”); and,

 

         Whereas, the Company and Executive desire to modify and amend the
Agreement and certain provisions thereof.

 

         Now, therefore, in consideration of the premises contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Company and Executive agree as follows:

 

1.       Section 1 of the Agreement entitled “Term of Employment” is hereby
deleted in its entirety and shall be replaced with the following provisions and
incorporated into the Agreement as the new and substituted Section 1:

 

“1.    Term of Employment. The Executive’s term of employment with the Company
under this Agreement shall begin on the date hereof, and unless sooner
terminated as hereafter provided, shall continue until January 14, 2005 (the
“Employment Term”);  provided that the Employment Term shall automatically be
extended for successive one-year periods unless the Company provides written
notice of non-renewal at least sixty (60) days prior to the end of the
Employment Term or any renewal term thereof.

 

The termination of the Executive’s employment at the end of the Employment Term
or any successive one year period thereafter on account of the Company giving
notice to the Executive of its desire not to extend the Employment Term in
accordance with the provisions of this Section 1 shall be treated for all
purposes as a termination without Cause pursuant to Section 7 (c), and the
provisions of Section 7 (c) shall apply to such termination. The termination of
the Executive’s employment at the end of the Employment Term or any successive
one year period thereafter on account of the Executive giving notice to the
Company of his/her desire not to extend the Employment Term in accordance with
the provisions of this Section 1 shall be treated for all purposes as a
voluntary termination pursuant to Section 7 (d), and the provisions of Section 7
(d) shall apply to such termination.

 

2.       Except as modified or amended herein or by any offer letter to the
Executive, the Agreement remains in full force and effect. Nothing contained
herein invalidates or shall impair or release any covenant, condition or
stipulation in the Agreement, and the same, except as herein modified and
amended, shall continue in full force and effect.

 

--------------------------------------------------------------------------------


 

3.       This Amendment may be executed in one or more counterparts, each of
which shall constitute an original and all of which taken together shall
constitute one Agreement. The parties specifically agree that facsimile
signatures are acceptable and permitted and shall be considered original and
authentic. Each party executing this Agreement represents that such party has
the full authority and legal power to do so.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, which is
effective as of the date first above written.

 

 

INTERLINE BRANDS, INC.

EXECUTIVE

 

 

 

 

 By:

/s/  MICHAEL J. GREBE

 

/s/  JAMES A. SPAHN

 

(Signature)

 

(Signature)

 

 

 

 

 

Name: Michael J.Grebe
Title: President and CEO
Date: October 28, 2004

 

Name: James A. Spahn
Title: Vice President, Distribution
Date: October 28, 2004

 

--------------------------------------------------------------------------------
